Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10
Claims 9, 12, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the extreme value.” There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 18 and 20 recite the limitation “a thermos-optical tuning proportion.” However, it would not be clear to one of ordinary skill in the art which tuning proportions would or would not infringe upon the claimed invention, for example: claims 9, 18, and 20 and their related independent claims appear to claim weight banks; however, the term tuning proportion also appears to echo “a further scaling factor” as described in Jayatilleka et al., Automatic Configuration and Wavelength Locking of Coupled Silicon Ring Resonators, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 36, NO. 2, JANUARY 15, 2018. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, and 13-18
Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable Jayatilleka et al. (Automatic Configuration and Wavelength Locking of Coupled Silicon Ring Resonators, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 36, NO. 2, JANUARY 15, 2018; “Jayatilleka-2018”) in view of Tait et al. (Multi-channel control for microring weight banks, Optics Express, V. 24, N. 8, 2016; “Tait-2016”).
Regarding independent claim 1, Jayatilleka-2018 discloses in figure 4 and related text calibrating a filter defined by coupled micro-ring resonators, the method comprising wavelength calibration: 
Locating as-fabricated resonance wavelengths of each ring using in-resonator photoconductive heaters (IRPH)
Estimating the heater powers required to tune each ring to any desired wavelength;
Configuring a Vernier filter at a specific wavelength by maximizing photocurrent of last resonator by tuning each resonator at a first wavelength and then maximizing photocurrent by tuning each resonator at a second wavelength several FSRs away from the first wavelength so that “any wavelength within the extended FSR of the Vernier filter is addressed by tuning each ring within its FSR.” Jayatilleka-2018. A. Device and Tuning Method.
Estimate the heater powers to tune each ring to any desired wavelength. Jayatilleka-2018, B. Resonance Mapping.
“the input laser is set to a series of known wavelengths and the heater powers that maximize the photocurrent measured by a ring’s IRPH at each wavelength are recorded”
“heater powers corresponding to the maximum photocurrents is fitted linearly as a function of wavelength” Jayatilleka-2018, fig. 8.
Provide Initial Estimate of ring voltages (V1-V4 for four-ring MRR Vernier Filter in figure 5 of Jayatilleka-2018)
At each channel wavelength, starting with Initial Estimate of V1-V4 resonance map, iteratively step V1-V4 to maximize photocurrent out. Jayatilleka-2018, figs. 9 and 10 and C. Wavelength Tuning. 
Continuously iterate optimization steps to account for drift in temperature of chip. Jayatilleka-2018. D. Wavelength Locking (Temperature Stabilization)
To account for any thermal crosstalk between the rings, apply the tuning method iteratively; Or estimate a photocurrent ratio scaling factor to account for different micro-ring “responsivities.” Jayatilleka-2018, III. General Tuning Method for Coupled Ring Resonators.

    PNG
    media_image1.png
    284
    510
    media_image1.png
    Greyscale


Jayatilleka-2018. Figure 4. Tuning Vernier MRR Filter

    PNG
    media_image2.png
    585
    517
    media_image2.png
    Greyscale


Jayatilleka-2018. Figure 7. Tuning Vernier MRR Filter (within Extended FSR)

    PNG
    media_image3.png
    265
    989
    media_image3.png
    Greyscale


Jayatilleka-2018. Figure 9. Drop-Port Spectra



Further regarding claim 1, while Jayatilleka-2018 discloses selecting nearest shorter wavelength resonances and selecting wavelengths with several FSR, Jayatilleka-2018 does not explicitly disclose how to select these wavelengths within a system providing feedback, photocurrent detection, and resonator tuning.
However, Tait-2016 discloses in figure 2 and related text an apparatus for tuning wavelengths (AWG and MZM) delivered to coupled microring resonators (Microring Weight Bank) whose resonators are controlled by a DAC in response photocurrents measured for Drop and Thru Channels. 

    PNG
    media_image4.png
    307
    570
    media_image4.png
    Greyscale


Selecting Different Wavelengths
Microring Weight Bank - Thermally Tuned in Current Mode (DAC)
Thru & Drop – Balanced Photodetector 
Transmission vs. Input Spectrum – Optical Spectrum Analyzer – Not Shown 
Tait-2016, Figure 2. Tuning MRR Weight Bank


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 to have Tait-2016’s multi-channel control because the resulting method would facilitate calibrating the multi-ring configuration. Tait-2016, Abstract (disclosing model-based calibration techniques for thermal cross-talk).
Regarding independent claim 10, Jayatilleka-2018 as applied in the rejection of claim 1, discloses selecting N NSWR wavelengths (nearest shorter wavelength resonance) from M total wavelengths (nearest shorter plus neighboring FSR wavelengths) for a Vernier MRR Filter, performing A1 thermal tuning operations on N to get a set of voltages for which optical current/power is within a certain range, figs. 4 and 7; performing A2 by linearly fitting output photocurrent vs. wavelength to provide an initial set of voltages V1-V4 (for four-ring filter) as a reference (see above) which can be used to iteratively step V1-V4 to converge the monitored optical power as recited in the claims. Jayatilleka-2018, fig. 9 (“Overlay of (a) measured drop-
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016, as applied in the rejection of claim 1, to an apparatus a processor, an optical power detector, and a driver, wherein the optical power detector is configured to obtain monitored optical power of the microring filter and provide the monitored optical power to the processor; the driver is configured to apply a drive voltage specified by the processor to a plurality of microrings of the microring filter; and the processor is configured to implement the method stops common to claims 1 and 10 because the resulting apparatus would facilitate calibrating the multi-ring configuration to account for resonator-specific characteristics and cross-resonator cross-talk. Tait-2016, Abstract (disclosing model-based calibration techniques for thermal cross-talk).
Regarding claims 2 and 11, Jayatilleka-2018 discloses in figures 4, 7 and 9 voltage ranges’ overlapping. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016 to comprise: adjusting thermal tuning power of the plurality of microrings in response to the one set of voltages, and obtaining the plurality of sets of voltages that enable monitored optical power to have the extreme value comprises: adjusting the thermal tuning power of the plurality of microrings response to the one set of voltages, and obtaining a plurality of sets of other voltages that enable the monitored optical power to have the extreme value, wherein each of the plurality of sets of other voltages corresponds to one of the plurality of microrings; and determining the plurality of sets of voltages based on the plurality of sets of other voltages, wherein each of the plurality of sets of voltages is determined by including one voltage value from each of the plurality of sets of 
Regarding claims 4 and 13, Jayatilleka-2018 discloses in figures 4, 7 and 9 wavelength separations coarser in A1 than in A2. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016 to comprise a voltage adjustment range in operations A1 (tuning to nearest shorter wavelength resonance) is greater than a voltage adjustment range in operations A2 (tuning to neighboring FSR wavelengths). Jayatilleka-2018, figs. 4, 7 and 9 and related text (disclosing selecting N NSWR wavelengths (nearest shorter wavelength resonance) from M total wavelengths (nearest shorter plus neighboring FSR wavelengths) for a Vernier MRR Filter, performing A1 thermal tuning operations on N to get a set of voltages for which optical current/power is within a certain range, figs. 4 and 7; performing A2 by linearly fitting output photocurrent vs. wavelength to provide an initial set of voltages V1-V4 (for four-ring filter) as a reference (see above) which can be used to iteratively step V1-V4 to converge the monitored optical power as recited in the claims. Jayatilleka-2018, fig. 9 (“Overlay of (a) measured drop-port spectra after automatically 
Regarding claims 5 and 14, Jayatilleka-2018 discloses in figures 4, 7 and 9 N wavelengths (nearest shorter resonance wavelengths) are evenly distributed in the M wavelengths (all NSR wavelengths separated by FSR wavelengths): Jayatilleka-2018, figs. 4, 7 and 9 and related text (disclosing selecting N NSWR wavelengths (nearest shorter wavelength resonance) from M total wavelengths (nearest shorter plus neighboring FSR wavelengths) for a Vernier MRR Filter, performing A1 thermal tuning operations on N to get a set of voltages for which optical current/power is within a certain range, figs. 4 and 7; performing A2 by linearly fitting output photocurrent vs. wavelength to provide an initial set of voltages V1-V4 (for four-ring filter) as a reference (see above) which can be used to iteratively step V1-V4 to converge the monitored optical power as recited in the claims. Jayatilleka-2018, fig. 9 (“Overlay of (a) measured drop-port spectra after automatically configuring the filter at each ITU (200 GHz grid) channel in C-Band, and (b) drop-port spectra relative to the center wavelength of each ITU channel”).).
Regarding claims 6 and 15, Jayatilleka-2018 discloses in figures 4, 7 and 9 maximum and minimum corresponding to drop and thru ports, respectively. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016 to comprise: the extreme value is a maximum value of the monitored optical power or a minimum value of the monitored optical power. Jayatilleka-2018, figs. 4, 7 and 9 and related text (disclosing selecting N NSWR wavelengths (nearest shorter wavelength resonance) from M total wavelengths (nearest shorter plus neighboring FSR wavelengths) for a Vernier MRR Filter, performing A1 thermal tuning operations on N to get a set of voltages for which optical 
Regarding claims 7 and 16, Jayatilleka-2018 discloses in figure 8 a linear fit between heater power and resonance wavelength. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016 to comprise: after operations A1 and before operations A2, sorting the plurality of sets of voltages in ascending order of values. Jayatilleka-2018, figs. 4, 7 and 9 and related text (disclosing selecting N NSWR wavelengths (nearest shorter wavelength resonance) from M total wavelengths (nearest shorter plus neighboring FSR wavelengths) for a Vernier MRR Filter, performing A1 thermal tuning operations on N to get a set of voltages for which optical current/power is within a certain range, figs. 4 and 7; performing A2 by linearly fitting output photocurrent vs. wavelength to provide an initial set of voltages V1-V4 (for four-ring filter) as a reference (see above) which can be used to iteratively step V1-V4 to converge the monitored optical power as recited in the claims. Jayatilleka-2018, fig. 9 (“Overlay of (a) measured drop-port spectra after automatically configuring the filter at each ITU (200 GHz grid) channel in C-Band, and (b) drop-port spectra relative to the center wavelength of each ITU channel”).).
Regarding claims 8 and 17, Jayatilleka-2018 discloses in figures 5-10 that a four-ring Vernier filter has 4 nearest shorter wavelength resonances (R1-R4) while a linear fit for R1 measures photocurrent vs heating power for 5 wavelengths, as shown in figure 8. Consequently, 
Regarding claims 9 and 18, Jayatilleka-2018 in view of Tait-2016 does not explicitly disclose the equation relating wavelength differences to a “thermos-optical tuning proportion,” the difference between detected powers, and a wavelength “with a known set of calibrated wavelengths.” However, as noted above, it would not be clear to one of ordinary skill in the art which tuning proportions are recited in claims 9 and 18, for example, is the proportion a weight bank proportion or is the proportion analogous to Jayatilleka-2018 disclosed “a further scaling factor”? 
At each channel wavelength, starting with Initial Estimate of V1-V4 resonance map, iteratively step V1-V4 to maximize photocurrent out. Jayatilleka-2018, figs. 9 and 10 and C. Wavelength Tuning. 

To account for any thermal crosstalk between the rings, apply the tuning method iteratively; Or estimate a photocurrent ratio scaling factor to account for different micro-ring “responsivities.” Jayatilleka-2018, III. General Tuning Method for Coupled Ring Resonators.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016 to disclose the recited wavelength differences (local sloped of a linear fit) because the resulting methods would facilitate wavelength tuning the multi-ring filter. Jayatilleka-2018, figs. 9 and 10 and C. Wavelength Tuning. (At each channel wavelength, starting with Initial Estimate of V1-V4 resonance map, iteratively step V1-V4 to maximize photocurrent out.). Jayatilleka-2018, figs. 4, 7 and 9 and related text (disclosing selecting N NSWR wavelengths (nearest shorter wavelength resonance) from M total wavelengths (nearest shorter plus neighboring FSR wavelengths) for a Vernier MRR Filter, performing A1 thermal tuning operations on N to get a set of voltages for which optical current/power is within a certain range, figs. 4 and 7; performing A2 by linearly fitting output photocurrent vs. wavelength to provide an initial set of voltages V1-V4 (for four-ring filter) as a reference (see above) which can be used to iteratively step V1-V4 to converge the monitored optical power as recited in the claims. Jayatilleka-2018, fig. 9 (“Overlay of (a) measured drop-port spectra after automatically configuring the filter at each ITU (200 GHz grid) channel in C-Band, and (b) drop-port spectra relative to the center wavelength of each ITU channel”).).
Claims 3, 12, 19 and 20
Claims 3, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Jayatilleka et al. (Automatic Configuration and Wavelength Locking of Coupled Silicon Ring Resonators, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 36, NO. 2, JANUARY 15, 2018; “Jayatilleka-2018”) in view of Tait et al. (Multi-channel control for microring weight banks, Optics Express, V. 24, N. 8, 2016; “Tait-2016”), as applied in the rejection of claims 1-2, 4-11 and 13-18, and further in view of Tait et al. (Neuromorphic photonic networks using silicon photonic weight banks, Scientific Reports | 7: 7430 | DOI:10.1038/s41598-017-07754-z, 2017; “Tait-Neuromorphic”).
Regarding claims 3, 12, 19, and 20, Jayatilleka-2018 in view of Tait-2016, as applied in the rejection of claims 1-2, 4-11, and 13-18 discloses or renders obvious all limitations except “performing low-pass filtering.”
However, Tait-Neuromorphic discloses “Low-pass filtering is used to spoil-time-delayed dynamics [of MRR weight banks calibrated using a multi-channel protocol].” Tait-Neuromorphic, Methods. Experimental Setup.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jayatilleka-2018 in view of Tait-2016 to have the limitations recited in claims 3, 12, 19 and 20 because the resulting methods would facilitate reducing measurement error/degradation induced by feedback delay. Tait-Neuromorphic, Methods. Experimental Setup.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883